Title: To George Washington from Lieutenant Colonel Benjamin Temple, 8 August 1778
From: Temple, Benjamin
To: Washington, George


          
            sir
            [Virginia] August 8th 1778.
          
          I am exceedly unhappy to find in your’s to Colo. Bland of July 22d, after all the pains
            and fatigue I have taken to be censured about the clothing of the Regt; I do not know
            what Colo. Bland has inform’d your Excelly nor do I know what is meant, by the greatest
            part of the clothing, I have engaged should have been apply’d for other purposes, by Mr
            Finne, he only made use of one hundred & thirty four Shirts, after I had given
            him a receipt for them, I can with truth, assure yr Excelly that altho I lost many
            articles, that I had engaged, when I first came in, for the want of money, I have long
            since compleated that business, with a sufficient quantity of every article to
            compleatly cloath every man, in the Regt except Boots, they may want a few pair, which I
            inform’d your Excelly were not be had, and I doubt not
            but they will be as well equipt as Colo. Moylands, or Colo. Sheldens Regts, and might
            been at Camp two months ago, if I had not received orders from Colo. Mead and Colo.
            Bland to remain in Virga to assist him in purchasing accoutrements, which was by no
            means agreeable, as the Tradsmen expect ready money, for every thing they do, and I have
            not yet been furnish’d with money to comply with my engagments for the clothing, and not
            one shilling till the month of June, I got Ten thousand Dollars of Mr Finne, I have
            engaged Sixty setts of accoutrements, which will be compleat in ten days, and have
            promised the tradsmen, they shall have the money as soon as the work is finished, On
            application to Colo. Bland, who promised to pay the money when done, he informs me he is
            quite out, and has sent me an order on Colo. Baylor which he refuses to pay, in this
            disagreeable situation have I been ever since I have been in Virga the inclos’d letter
            will show that my long stay in Virga was by no means my wish, and that I have not been
            imploy’d solly in procuring clothing, I am with great
            respect Yr Excelly Mo. Obt Hhble Servt
          
            Benja. Temple
          
        